190 S.W.3d 614 (2006)
Elbert C. BOWLES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 65639.
Missouri Court of Appeals, Western District.
May 9, 2006.
Susan L. Hogan, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before RONALD R. HOLLIGER, P.J., HAROLD L. LOWENSTEIN, and ROBERT G. ULRICH, JJ.

ORDER
PER CURIAM.
Elbert Bowles appeals the denial, without an evidentiary hearing, of his Rule 29.15 postconviction relief motion. The judgment of conviction that he seeks to vacate was for one count of burglary in the first degree, section 569.160, RSMo 2000. He was sentenced as a prior and persistent offender to thirty years in prison. He claims that he was entitled to an evidentiary hearing, asserting that he alleged facts, not conclusions, which if true would entitle him to relief and which are not refuted by the record. His substantive point asserts that his trial counsel was ineffective, in contravention of both federal and state constitutions, for failing to adequately cross-examine a witness to the event for which he was charged, to his prejudice. The judgment of the motion court is affirmed. Rule 84.16(b).